Citation Nr: 0903461	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-34 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg and ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION


The veteran served on active duty from April 1959 to October 
1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for right ankle and leg disabilities.  In 
July 2008, the Board remanded the claim for further 
development.


FINDINGS OF FACT

The veteran is currently service connected for a right knee 
disability.  The competent evidence of record does not 
establish that he has any other right leg or ankle 
disabilities.


CONCLUSION OF LAW

Claimed right leg and ankle disability was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110; 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2008); 
38 C.F.R. § 3.303 (2008).  

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this case, the veteran maintains that he has a 
right leg and ankle disability, separate from his service-
connected right knee disability, for which service connection 
is also warranted.  Specifically, he contends that his right 
leg and ankle disability is causally related to an injury he 
sustained during his period of active service.  In support of 
his claim, he submitted a June 2004 letter from a private 
physician who had recently treated him for right knee, lower 
leg, and ankle problems.  In that letter, the private 
physician opined that the veteran's right knee, lower leg, 
and ankle conditions were all as likely as not related to an 
accident that the veteran sustained during his period of 
active service.  

The veteran's service medical records reveal that in February 
1954, he injured his leg after inadvertently stepping into a 
ditch while running.  The diagnosis was a chip fracture of 
the lateral tibial plateau.  The veteran's leg was placed in 
a cast for approximately eight days.  He was then placed on a 
regimen of physical therapy for three days before being 
returned to active duty.  No further complications regarding 
the veteran's injury were reported during the remainder of 
his service.  His discharge examination in June 1973 was void 
of any complaints, diagnoses, or treatment for current bone 
or joint abnormalities.

The record thereafter shows that in April 2005, the veteran 
underwent a VA joints examination in which the examiner 
concluded that the veteran's current right knee disability 
(osteoarthrosis) was as likely as not related to his February 
1954 in-service injury.  However, the examiner did not 
provide an opinion on whether the veteran had any other right 
leg or  right ankle disability that was also etiologically 
related to his period of service.  

Pursuant to the Board's July 2008 remand, the veteran was 
afforded a second VA joints examination in September 2008 
which specifically addressed his right leg and ankle 
complaints.  The veteran told the examiner that he had 
incurred a right knee fracture in service.  He stated that he 
currently experienced chronic pain which radiated from his 
right knee to his ankle.  Significantly, however, the veteran 
conceded that he had never had a specific problem or injury 
affecting the right ankle.

Physical evaluation was negative for any symptoms of 
deformity affecting the right ankle, including any signs of 
giving way, pain, stiffness, weakness, episodes of 
dislocation or subluxation, locking, effusion, inflammation, 
or flare-ups of joint disease.  Range of motion testing was 
normal for the right ankle, and there was no showing of 
inflammatory arthritis or ankylosis.  Nor was there any 
evidence of abnormal weight bearing for that joint.  

Based upon a review of the veteran's service and post-service 
medical records, and of a physical evaluation, the VA 
examiner determined that the veteran did not have a current 
right ankle disability.  Nor were there any clinical findings 
of problems affecting the rest of the veteran's right leg, 
with the exception of his knee.

The Board has considered the veteran's contentions that he 
has a right leg and ankle disability that is related to his 
active service.  However, as a layman, he is not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998).

The veteran has been afforded VA joints examination, in which 
no disabilities affecting his right ankle and leg were found, 
other than the right ankle disability for which he is already 
service connected.  Therefore, the Board finds that the 
evidence does not demonstrate evidence of an additional right 
leg and knee disability.  Absent such evidence, the 
preponderance of the evidence is against the claim, and 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004, a rating 
decision in January 2005, and a statement of the case in 
September 2005 that discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  Further, VA made all efforts 
to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a VA joints examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for right leg and ankle disability is 
denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


